DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/17/2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II relate to a single general inventive concept and have unit of invention under PCT Rule 13.1.  This is found persuasive and restriction requirement is withdrawn.
Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2012/0064672; hereinafter Lin) and further in view of Lee (US 2011/0260829; hereinafter Lee).
Regarding claim 1, Fig 6A of Lin discloses a light source structure comprising:a light emitting unit (102; Fig 6A; ¶ [0156]) comprising a substrate (30; Fig 6A; ¶ [0157]) and at least one light-emitting element (108; Fig 6A; ¶ [0156]) on the substrate (30; Fig 6A; ¶ [0157]);
a base (24/22; Fig 6A; ¶ [0157]) comprising a first surface (Top surface; Fig 6A), wherein the light emitting unit (102; Fig 6A; ¶ [0156]) is on the first surface of the base (24/22; Fig 6A; ¶ [0157]) via the substrate (30; Fig 6A; ¶ [0157]); and
a bonding layer (26; Fig 6A; ¶ [0154]) between the substrate (30; Fig 6A; ¶ [0157]) and the first surface (Top surface; Fig 6A) of the base (24/22; Fig 6A; ¶ [0157]) and for adhesively bonding (¶ [0154]) the substrate (30; Fig 6A; ¶ [0157]) and the base (24/22; Fig 6A; ¶ [0157]) together.
However Lin does not expressly disclose the base is a printed circuit board.
In the same field of endeavor Lee discloses the base can be printed circuit board (¶ [0030]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the base is a printed circuit board for the purpose of using suitable and well known base for the device. (¶ [0030])

Regarding claim 2, Fig 6A of Lin discloses at least one groove (26/36; Fig 6A) is on the printed circuit board (24/22; Fig 6A; ¶ [0157]) in a region, which overlaps the substrate (30; Fig 6A; ¶ [0157]), of the printed circuit board; and 
the bonding layer (26; Fig 6A; ¶ [0154]) is in the at least one groove.

Regarding claim 3, Fig 6A of Lin discloses a surface of the bonding layer (26; Fig 6A; ¶ [0154]) facing toward the substrate (30; Fig 6A; ¶ [0157]) is substantially flush (Fig 6A) with the first surface (Top surface; Fig 6A) of the printed circuit board (24/22; Fig 6A; ¶ [0157]).

Regarding claim 5, Fig 6A of Lin discloses the substrate (30; Fig 6A; ¶ [0157]) is provided with an electrode pin (50; Fig 6A; ¶ [0116]), the printed circuit board (24/22; Fig 6A; ¶ [0157]) is provided with a contact point (52; Fig 6A; ¶ [0116]) and the electrode pin (50; Fig 6A; ¶ [0116]) electrically connects (Fig 6A) connects the contact point (52; Fig 6A; ¶ [0116]).

Regarding claim 6, Fig 6A of Lin discloses the electrode pin (50; Fig 6A; ¶ [0116]) and the contact point (52; Fig 6A; ¶ [0116]) are welded together (106; Fig 6A; ¶ [0156]).

Regarding claim 7, Lin in view of Lee as modified above in claim 1 (Lee in particular) discloses the printed circuit board or a flexible circuit board can be used (¶ [0030]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a printed circuit board or a flexible circuit board is used for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Regarding claim 8, Fig 6A of Lin discloses the light emitting element (108; Fig 6A; ¶ [0156]) is a light-emitting diode device (¶ [0156]).

Regarding claim 9, Fig 6A of Lin discloses a plane shape of the light source structure is a planar shape (Fig 6A).

Regarding claim 14, Fig 6A of Lin discloses a manufacturing method of a light source structure comprising:
providing a base (24/22; Fig 6A; ¶ [0157]) and a light emitting unit (102; Fig 6A; ¶ [0156]), wherein the base (24/22; Fig 6A; ¶ [0157]) comprises a first surface (Top surface; Fig 6A), and the light emitting unit (102; Fig 6A; ¶ [0156]) comprising a substrate (30; Fig 6A; ¶ [0157]) and at least one light-emitting element (108; Fig 6A; ¶ [0156]) on the substrate (30; Fig 6A; ¶ [0157]);
providing a bonding layer (26; Fig 6A; ¶ [0154]) at a position, which overlaps the substrate (30; Fig 6A; ¶ [0157]), of the first surface of the base;
providing the light emitting unit (102; Fig 6A; ¶ [0156]) on the base (24/22; Fig 6A; ¶ [0157]) the substrate (30; Fig 6A; ¶ [0157]) and allowing the bonding layer (26; Fig 6A; ¶ [0154]) to adhesively bond the substrate and the base together; and
electrically connecting (Fig 6A) the light emitting unit to the base.
However Lin does not expressly disclose the base is a printed circuit board.
In the same field of endeavor Lee discloses the base can be printed circuit board (¶ [0030]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the base is a printed circuit board for the purpose of using suitable and well known base for the device. (¶ [0030])

Regarding claim 15, Fig 6A of Lin discloses providing a groove (26/36; Fig 6A) at a position, which overlaps (30; Fig 6A; ¶ [0157]) of the first surface of the printed circuit board (24/22; Fig 6A; ¶ [0157]); and 
providing the bonding layer (26; Fig 6A; ¶ [0154]) is in the groove and allowing a surface of the bonding layer (26; Fig 6A; ¶ [0154]) facing toward the substrate (30; Fig 6A; ¶ [0157]) is substantially flush (Fig 6A) with the first surface (Top surface; Fig 6A) of the printed circuit board (24/22; Fig 6A; ¶ [0157]).

Regarding claim 16, Fig 6A of Lin discloses the substrate (30; Fig 6A; ¶ [0157]) is provided with an electrode pin (50; Fig 6A; ¶ [0116]), the printed circuit board (24/22; Fig 6A; ¶ [0157]) is provided with a contact point (52; Fig 6A; ¶ [0116]) and the electrode pin (50; Fig 6A; ¶ [0116]) electrically connects (Fig 6A) connects the contact point (52; Fig 6A; ¶ [0116]); and 
electrically connecting of the light-emitting unit to the printed circuit board comprises allowing the electrode pin (50; Fig 6A; ¶ [0116]) and the contact point (52; Fig 6A; ¶ [0116]) are welded together (106; Fig 6A; ¶ [0156]).

Regarding claim 17, Fig 6A of Lin discloses the substrate (30; Fig 6A; ¶ [0157]) is provided with an electrode pin (50; Fig 6A; ¶ [0116]), the printed circuit board (24/22; Fig 6A; ¶ [0157]) is provided with a contact point (52; Fig 6A; ¶ [0116]) and the electrode pin (50; Fig 6A; ¶ [0116]) electrically connects (Fig 6A) connects the contact point (52; Fig 6A; ¶ [0116]).

Regarding claim 18, Fig 6A of Lin discloses the electrode pin (50; Fig 6A; ¶ [0116]) and the contact point (52; Fig 6A; ¶ [0116]) are welded together (106; Fig 6A; ¶ [0156]).

Regarding claim 19, Fig 6A of Lin discloses the light emitting element (108; Fig 6A; ¶ [0156]) is a light-emitting diode device (¶ [0156]).


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2012/0064672; hereinafter Lin) and Lee (US 2011/0260829; hereinafter Lee) as applied to claim 1 and further in view of Choi et al (US 2019/0017679; hereinafter Choi).
Regarding claim 4, Fig 6A of Lin discloses the bonding layer is an adhesive (26; Fig 6A; ¶ [0154]).
However Lin does not expressly disclose the bonding layer is a double sided adhesive tape.
In the same field of endeavor, Choi discloses an adhesive member can be double sided adhesive tape (¶ [0088]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a bonding layer is a double sided adhesive tape for the purpose of using well known and suitable adhesive known in the art in order to use for bonding layer.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2012/0064672; hereinafter Lin) and Lee (US 2011/0260829; hereinafter Lee) as applied to claim 1 and further in view of Lu et al (US 2016/0308100; hereinafter Lu).
Regarding claim 10, Lin in view of Lee does not expressly disclose the light-emitting diode device is a flip chip and is configured to allow an electrode of the light-emitting diode to electrically connect the substrate directly.
In the same field of endeavor, Lu discloses a light emitting diode device is a flip chip and is configured to allow an electrode of the light emitting diode to electrically connect a substrate directly. (¶ [0029])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting diode device is a flip chip and is configured to allow an electrode of the light emitting diode to electrically connect a substrate directly so that a reduced package area can be achieved (¶ [0029]).

Regarding claim 20, Fig 6A of Lin discloses the substrate (30; Fig 6A; ¶ [0157]) is provided with an electrode pin (50; Fig 6A; ¶ [0116]).
However Lin in view of Lee does not expressly disclose the light-emitting diode device is a flip chip and is configured to allow an electrode of the light-emitting diode to electrically connect the substrate directly.
In the same field of endeavor, Lu discloses a light emitting diode device is a flip chip and is configured to allow an electrode of the light emitting diode to electrically connect a substrate directly. (¶ [0029])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting diode device is a flip chip and is configured to allow an electrode of the light emitting diode to electrically connect a substrate directly so that a reduced package area can be achieved (¶ [0029]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2012/0064672; hereinafter Lin) and Lee (US 2011/0260829; hereinafter Lee) as applied to claim 1 and further in view of Jeon et al (US 2016/0358896; hereinafter Jeon).
Regarding claim 11, Lin in view of Lee does not expressly disclose the light-emitting element further comprises a fluorescent layer covering the light emitting diode device and the substrate.
In the same field of endeavor, Fig 3 of Jeon discloses a light emitting element can comprise a fluorescent layer (23; Fig 3; ¶ [0061]) covering the light emitting diode device and a substrate.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting element can comprise a fluorescent layer in order to convert the light having the first wavelength to the light having desired wavelength (¶ [0012]).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2012/0064672; hereinafter Lin) and Lee (US 2011/0260829; hereinafter Lee) as applied to claim 1 and further in view of Itou et al (US 2018/0314118; hereinafter Itou).
Regarding claim 13, Lin in view of Lee does not expressly disclose the electronic device is a display device and the light source structure is configured as a component of a backlight of the display device.
In the same field of endeavor, Itou discloses an electronic device is a display device and a light source structure can be configured as a component of a backlight of the display device (¶ [0052]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an electronic device is a display device and a light source structure can be configured as a component of a backlight of the display device in order to achieve a super high definition display device (¶ [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Yang et al (US 9516748)
Lin et al (US 8304292)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895